Name: 2014/643/CFSP: Political and Security Committee Decision EUCAP Sahel Niger/3/2014 of 24 July 2014 extending the mandate of the Head of Mission of the European Union CSDP mission in Niger (EUCAP Sahel Niger)
 Type: Decision
 Subject Matter: European construction;  Africa;  EU institutions and European civil service
 Date Published: 2014-09-06

 6.9.2014 EN Official Journal of the European Union L 267/5 POLITICAL AND SECURITY COMMITTEE DECISION EUCAP SAHEL NIGER/3/2014 of 24 July 2014 extending the mandate of the Head of Mission of the European Union CSDP mission in Niger (EUCAP Sahel Niger) (2014/643/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to the Council Decision 2012/392/CFSP of 16 July 2012 on the European Union CSDP mission in Niger, (EUCAP Sahel Niger) (1), and in particular Article 9(1) thereof, Whereas: (1) Pursuant to Article 9(1) of Decision 2012/392/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the EUCAP Sahel Niger mission, including, in particular, the decision to appoint a Head of Mission. (2) On 6 May 2014, the PSC adopted Decision EUCAP Sahel Niger/2/2014 (2), appointing Mr Filip DE CEUNINCK as Head of Mission of EUCAP Sahel Niger from 6 May 2014 to 15 July 2014. (3) On 22 July 2014, the Council adopted Decision 2014/482/CFSP (3), extending the mandate of EUCAP Sahel Niger from 16 July 2014 to 15 July 2016. (4) The High Representative of the Union for Foreign Affairs and Security Policy has proposed to extend the mandate of Mr Filip DE CEUNINCK as Head of Mission of EUCAP Sahel Niger from 16 July 2014 to 15 July 2015, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Filip DE CEUNINCK as Head of Mission of the European Union CSDP mission in Niger (EUCAP Sahel Niger) is hereby extended until 15 July 2015. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 16 July 2014. Done at Brussels, 24 July 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 187, 17.7.2012, p. 48. (2) Political and Security Committee Decision EUCAP Sahel Niger/2/2014 of 6 May 2014 on the appointment of the Head of Mission of the European Union CSDP Mission in Niger (EUCAP Sahel Niger) (OJ L 136, 09.5.2014, p. 26). (3) Council Decision 2014/482/CFSP of 22 July 2014 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 217, 23.7.2014, p. 31).